MEMORANDUM **
Sukhminder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an Immigration Judge’s denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“Convention”). This petition for review is governed by 8 U.S.C. § 1252. We deny the petition for review.
We decline to review the BIA’s finding that country conditions in India have changed such that Singh could not demonstrate a well-founded fear of persecution. Singh, through counsel, does not challenge the BIA’s dispositive changed country conditions finding before this Court and, in the absence of argument, he has waived the issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
For this reason, we do not consider Singh’s contentions regarding his eligibility for asylum, withholding of removal and relief under the Convention. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir.2003) (denying a petition for review upon concluding that the BIA’s changed country conditions finding was supported by substantial evidence).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.